ON REHEARING
Able counsel for appellee-husband contends in brief supporting his application for rehearing that the husband’s petition should have been treated by this court as a motion filed under Rule 60(b)(6), ARCP. Clause (6) of Rule 60(b) provides for relief from judgment due to “any other reason” than those specified in the first five clauses of the rule. If the husband’s petition is viewed as a 60(b)(6) motion, counsel’s argument is that it was timely filed with the trial court, inasmuch as such a motion must be filed only within a reasonable time.
As our original opinion discloses, the motion was treated by the parties and the trial court as one for relief from judgment on account of fraud. Such a motion is encompassed by clause (3) of Rule 60(b). Clause (6) and the first five clauses of Rule 60(b) are mutually exclusive. See Wright *792& Miller, Federal Practice and Procedure: Civil § 2864; 7 Moore’s Federal Practice § 60.27.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P. J., and BRADLEY, J., concur.